             Case 1:21-cv-10083-DJC Document 20 Filed 03/17/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



    GREATER BOSTON LEGAL SERVICES, et al.                  UNOPPOSED MOTION FOR
                                                           EXTENSION OF TIME TO
                         Plaintiffs,                       RESPOND TO COMPLAINT
         v.
                                                           Case No.: 1:21-cv-10083-DJC
    UNITED STATES DEPARTMENT OF HOMELAND
         SECURITY, et al.

                         Defendants.



        Defendants respectfully request a 28-day extension (until April 19, 2021) to respond to the

Complaint in the above-captioned case. As grounds for the request, Defendants state:

        1.       Plaintiffs—lawyers, law firms, and a nonprofit legal services organization—

brought this Administrative Procedure Act challenge against the U.S. Department of Homeland

Security, U.S. Citizenship and Immigration Services, U.S. Immigration and Customs

Enforcement, U.S. Customs and Border Protection, and each of their respective agency heads in

their official capacity.1 The Complaint challenges an alleged “nondisclosure policy” of records in

civil immigration proceedings.

        2.       Plaintiffs filed their Complaint on January 15, 2021, and served Defendants on or

about January 20, 2021.



1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the following individuals have
been automatically substituted as defendants in their official capacity: (1) Alejandro N. Mayorkas,
Secretary of Homeland Security; (2) Tracy L. Renaud, Senior Official Performing the Duties of
the Director, U.S. Citizenship and Immigration Services; and (3) Troy Miller, Senior Official
Performing the Duties of the Commissioner, U.S. Customs and Border Protection. Tae D. Johnson
was named in the Complaint and remains the Senior Official Performing the Duties of Director of
U.S. Immigration and Customs Enforcement.

                                                 1
             Case 1:21-cv-10083-DJC Document 20 Filed 03/17/21 Page 2 of 3




        3.       Defendants’ current deadline to respond to the Complaint is Monday, March 22,

2021.

        4.       Defendants have been diligently working on their response. The Complaint,

however, raises complex issues that require additional study and consultation, necessitating the

requested extension. Defendants believe the requested 28-day extension will be sufficient to allow

them to complete the preparation and review of their response to the Complaint.

        5.       Undersigned counsel reached out to Plaintiffs’ Counsel who indicated that they do

not oppose the relief requested. See infra Rule 7.1(a)(2) Certification.

        6.       For the reasons described above, Defendants contend that good cause exists for this

extension.

        WHEREFORE, Defendants respectfully request that the Court grant a 28-day extension of

time, until April 19, 2021, for Defendants to respond to the Complaint.



March 17, 2021                                        BRIAN M. BOYNTON

                                                      Acting Assistant Attorney General

                                                      MARCIA BERMAN
                                                      BRIGHAM J. BOWEN
                                                      Assistant Branch Directors

                                                      /s/ Hilarie Snyder
                                                      HILARIE SNYDER
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division
                                                      Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20005
                                                      (202) 305-0747
                                                      hilarie.e.snyder@usdoj.gov




                                                  2
          Case 1:21-cv-10083-DJC Document 20 Filed 03/17/21 Page 3 of 3




                            RULE 7.1(a)(2) CERTIFICATICATION

       On March 15, 2021, I communicated over email with counsel for Plaintiffs regarding this

motion for extension. Counsel indicated that Plaintiffs “will not oppose defendants’ motion for an

additional 28 days to respond to the complaint, provided that defendants agree to reciprocate the

same if plaintiffs request a similar extension in the future.”

                                                       /s/ Hilarie Snyder
                                                       HILARIE SNYDER
                                                       Trial Attorney


                                 CERTIFICATE OF SERVICE

       I hereby certify on this 17th day of March 2021 that I have filed this Motion with the Court’s

ECF system, which sends notice to Plaintiffs’ Counsel identified on the NEF.

                                                       /s/ Hilarie Snyder
                                                       HILARIE SNYDER
                                                       Trial Attorney




                                                  3
